Exhibit 10.2

 

Execution Version

 

AMENDMENT NO. 2 TO STOCK PURCHASE AGREEMENT

 

AMENDMENT NO. 2 (this “Amendment”), dated as of May 7, 2010, to the Stock
Purchase Agreement, dated as of March 31, 2010 (the “Agreement”), by and between
General Growth Properties, Inc., a Delaware corporation (“GGP”), and The
Fairholme Fund, a series of Fairholme Funds, Inc., a Maryland corporation (“The
Fairholme Fund”) and Fairholme Focused Income Fund, a series of Fairholme
Funds, Inc., a Maryland corporation, (each, together with its permitted nominees
and assigns, a “Purchaser”), as amended on May 3, 2010.  All capitalized terms
used in this Amendment which are not herein defined shall have the same meanings
ascribed to them in the Agreement (as defined herein).

 

WHEREAS, Section 13.8 of the Agreement provides for the amendment of the
Agreement in accordance with the terms set forth therein.

 

WHEREAS, as of May 7, 2010, the Company entered into an amendment to the
Pershing Agreement in the form attached hereto as Exhibit A with the Pershing
Purchasers;

 

WHEREAS, as of May 7, 2010, the Company entered into an amendment to the
Brookfield Agreement in the form attached hereto as Exhibit B with the
Brookfield Investor;

 

WHEREAS, the parties hereto desire to amend the Agreement as set forth in this
Amendment.

 

NOW, THEREFORE, in consideration of the premises, and of the covenants and
agreements set forth herein, the parties agree as follows:

 

1.              Amendment to Section 5.2.  The first sentence of Section 5.2 of
the Agreement is hereby amended to replace “42,857,143” therein with
“60,000,000”.

 

2.              Amendment of Exhibit G.  Exhibit G to the Agreement is hereby
amended and restated in its entirety to read as set forth in Exhibit C to this
Amendment.

 

3.              No Further Amendment.  Except as expressly amended hereby, the
Agreement is in all respects ratified and confirmed and all the terms,
conditions, and provisions thereof shall remain in full force and effect. This
Amendment is limited precisely as written and shall not be deemed to be an
amendment to any other term or condition of the Agreement or any of the
documents referred to therein.

 

4.              Effect of Amendment.  This Amendment shall form a part of the
Agreement for all purposes, and each party thereto and hereto shall be bound
hereby. From and after the execution of this Amendment by the parties hereto,
any reference to the Agreement shall be deemed a reference to the Agreement as
amended hereby. This Amendment

 

--------------------------------------------------------------------------------


 

shall be deemed to be in full force and effect from and after the execution of
this Amendment by the parties hereto.

 

5.              Governing Law; Venue. THIS AMENDMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK. EACH
PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF, AND VENUE IN, THE
UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND BOTH
PARTIES WAIVE ANY OBJECTION BASED ON FORUM NON CONVENIENS.

 

6.              Counterparts. This Amendment may be executed in any number of
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the
parties; and delivered to the other party (including via facsimile or other
electronic transmission), it being understood that each party need not sign the
same counterpart.

 

7.              Construction.

 

a.              Unless otherwise specifically defined herein, each term used
herein shall have the meaning assigned to such term in the Agreement.

 

b.              Each reference to “hereof,” “herein,” “hereunder,” “hereby” and
“this Agreement” shall, from and after the date hereof, refer to the Agreement
as amended by this Amendment.  Notwithstanding the foregoing, references to the
date of the Agreement, as amended hereby, shall in all instances continue to
refer to March 31, 2010, references to “the date hereof” and “the date of this
Agreement” shall continue to refer to March 31, 2010.

 

c.               The headings in this Amendment are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Amendment.

 

8.              Bankruptcy Matters. For the avoidance of doubt, all obligations
of the Company and its Subsidiaries in this Amendment are subject to and
conditioned upon entry of the Approval Order or the Confirmation Order as
provided for in Section 13.12 of the Agreement.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
and delivered by each of them or their respective officers thereunto duly
authorized, all as of the date first written above.

 

 

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

 

 

 

 

By:

/s/ Adam S. Metz

 

 

Name: Adam S. Metz

 

 

Title: Chief Executive Officer

 

 

 

FAIRHOLME FUNDS, INC.

 

On behalf of its series The Fairholme Fund

 

 

 

 

 

 

 

By:

/s/ Bruce R. Berkowitz

 

 

Name: Bruce R. Berkowitz

 

 

Title: President

 

 

 

FAIRHOLME FUNDS, INC.

 

On behalf of its series Fairholme Focused Income Fund

 

 

 

 

 

 

 

By:

 /s/ Bruce R. Berkowitz

 

 

Name: Bruce R. Berkowitz

 

 

Title: President

 

[SIGNATURE PAGE TO AMENDMENT NO. 2]

 

--------------------------------------------------------------------------------